Citation Nr: 0912736	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
distorted left great toenail.  

2.  Entitlement to service connection for lumbar degenerative 
disc disease.  

3.  Entitlement to service connection for neck pain.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for osteoarthritis of 
the left knee, including as secondary to the service-
connected distorted left great toenail.  


REPRESENTATION

Appellant represented by:	Texas Veterans' Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans' Affairs (VA) 
Regional Office (RO), which granted service connection for a 
distorted left great toenail and assigned a 0 percent 
evaluation, effective January 2006.  In the same rating 
decision, the RO denied service connection for lumbar 
degenerative disc disease, neck pain, bilateral hearing loss, 
tinnitus, and osteoarthritis of the left knee, including as 
secondary to the service-connected distorted left great 
toenail.  During the course of the appeal, the Veteran's 
claims file was permanently transferred to the RO in Waco, 
Texas; hence, that RO now has jurisdiction over the claim on 
appeal.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in November 2007, the Veteran indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  In November 2007, he withdrew his hearing request.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2008).

The issue of entitlement to an initial compensable evaluation 
for a distorted left great toenail is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has lumbar degenerative disc disease that is due to his 
military service.  

3.  Competent evidence of a current chronic neck disability 
or pathology is not of record.  

4.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.  

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has tinnitus that is due to his military service.  

6.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has osteoarthritis of the left knee that is due to any 
incident or event in military service, that was manifested to 
a degree of 10 percent or more within one year after 
separation from service, or that is proximately due to or the 
result of the service-connected distorted left great toenail 
disability.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303 (2008).

2.  Neck pain was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  Bilateral hearing loss was not incurred in service or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

5.  Osteoarthritis of the left knee was not incurred in or 
aggravated by the Veteran's active military service, nor is 
it secondary to the service-connected distorted left great 
toenail.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Rules and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for certain 
"chronic diseases," including sensorineural hearing loss 
(an organic disease of the nervous system) and arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  

When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2008).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Decision  
A.  Lumbar Degenerative Disc Disease and Neck Pain

The Veteran contends that an in-service motorcycle accident 
caused his current lower back and neck pain.  In his December 
2005 personal statement, the Veteran states that he was rear-
ended by a drunk driver while sitting on his motorcycle at a 
red light.  He was transported by ambulance to a naval 
hospital after sustaining back and neck injuries.  The 
Veteran asserts that his current lower back and neck pain are 
related to his active military service.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

Review of the evidence of record reveals that the Veteran was 
involved in a motorcycle accident during his military 
service.  The April 1971 sick call note reports the 
motorcycle accident, but upon observation of the Veteran, 
there was no evidence of fracture, loss of range of motion, 
stiffness, or dizziness.  The Veteran was requested to stay 
off his back and to take warm baths, but there is no evidence 
of a back condition resulting from the accident.  Although 
the Veteran indicated on his November 1978 report of medical 
history as having recurrent back pain, the physician noted 
recurrent low back strain, "asymptomatic at present," on 
the report of medical history.  Additionally, service 
treatment records after the accident are absent for any 
complaints, treatment, or diagnosis of a back condition, and 
the November 1978 separation examination report reflects a 
normal spine.  

Post service treatment records reflect complaints and 
treatment for a lumbar spine condition.  In June 2000, 
private treatment records report the Veteran experiencing 
increased back pain.  The June 2000 private treatment record 
states that the Veteran has had no trauma or heavy lifting.  
X-rays of the lumbosacral spine showed facet joint 
arthropathy at L5-S1 with no compression deformity or 
subluxation present.  Magnetic Resonance Imaging (MRI) 
testing of the lumbar spine in January 2001 indicated 
moderate articular facet hypertrophy bilaterally at L3-4 and 
L4-5 levels, resulting in moderate narrowing of the spinal 
canal at the stated levels, and degenerative disc disease at 
L4-5 and L5-S1 levels.  

In May 2006, the Veteran was afforded a VA examination for 
his lumbar spine disability.  He relates his current lumbar 
spine problems to his in-service motorcycle accident, but 
admitted to the examiner that he currently does not receive 
treatment for his back condition.  Based upon x-ray findings 
showing early narrowing of L4-L5 and L5-S1 disc spaces and 
physical examination of the Veteran, the examiner diagnosed 
the Veteran with lumbar degenerative disc disease without 
significant radiculopathy and mild mechanical low back pain 
secondary to the lumbar degenerative disc disease.  The 
examiner concluded that the Veteran's current intervertebral 
disc disease is not caused by the trauma while in service, 
rather, his lumbar spine disability is consistent with the 
normal aging process.  The examiner explained that because 
the Veteran has not shown significant care for his back pain 
following discharge from service, it is less likely as not 
related to his in-service motorcycle accident based on the 
lack of follow-up care after the injury during his military 
service.  There is no probative medical evidence suggesting a 
link between the Veteran's period of service and his lumbar 
spine disability.  

Given the service treatment records, which reflect normal 
findings of the spine upon discharge in December 1978, the 
absence of any complaints of a back disability after the 
motorcycle accident in April 1971, the absence of complaint 
or treatment until many years after service, and the absence 
of any medical evidence relating the Veteran's symptoms to 
service, the Board finds that the evidence weighs against the 
Veteran's claim.  

Competent medical evidence showing a notation or a diagnosis 
of a back disability in service is not present.  Competent 
and credible evidence establishing a continuity of complaints 
of back problems since service discharge is not present 
either.  The Veteran's statement of his back disability being 
related to service are not credible, and continuity of 
symptomatology has not been established.  The normal 
separation examination report, the prolonged period without 
any complaints of or treatment for lower back pain, and the 
absence of any medical evidence suggesting a nexus between 
service and the in-service accident are factors against the 
Veteran's statements.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Furthermore, there is no competent evidence of 
record to balance the May 2006 VA opinion.  Thus, service 
connection for lumbar degenerative disc disease must be 
denied.

Turning to the Veteran's service connection claim for neck 
pain, the Board has carefully reviewed the evidence of record 
and finds that the preponderance of the evidence is against 
the grant of service connection for neck pain.  While the 
Veteran is competent to allege that he endured neck pain in 
service due to the motorcycle accident, there are no records 
to substantiate that allegation.  The April 1971 sick call 
note is void of any complaints, treatment, or diagnosis 
involving neck pain.  Furthermore, upon discharge from 
service, clinical evaluation of the Veteran's spine and upper 
extremities was normal during the November 1978 separation 
examination, and the Veteran denied having any bone, joint, 
or other deformity on his November 1978 report of medical 
history.  

More importantly, in this case, competent evidence of a 
current disability is not present.  The Veteran has not 
alleged a specific disability associated with his neck, but 
has, instead, stated that he has experienced pain in his neck 
since his in-service motorcycle accident.  A symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the symptoms of the Veteran's 
neck pain can be attributed, there is no basis to grant 
service connection.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

The Board is aware of the Veteran's contentions that his back 
and neck pain are etiologically related to his military 
service.  However, the competent evidence of record does not 
show that his reports of neck pain are due to an underlying 
disease or injury as a result of any active military service.  
The Veteran does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Therefore, without evidence of a lumbar spine condition in 
service, with the evidence of a prolonged period without 
medical complaint, and without the presence of any medical 
nexus to service, service connection for a lumbar spine 
disability is not warranted.  Furthermore, without competent 
evidence of a current disability related to, or underlying, 
the Veteran's subjective complaints of neck pain, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) ("absent proof of the existence of the disability 
being claimed, there can be no valid claim").  Thus, the 
evidence preponderates against the claims and there is no 
reasonable doubt to be resolved.  The claims for service 
connection for lumbar degenerative disc disease and neck pain 
must be denied.  See Gilbert, 1 Vet. App. 49, 55 (1990).  




B.  Biateral Hearing Loss and Tinnitus

In his December 2005 personal statement, the Veteran states 
that he was exposed to acoustic trauma while serving on the 
U.S.S. Welch and HM-14 (Navy helicopter).  He explained that 
acting as a local service operator engaging a gun mount on 
the ship, and the loud engine noise from both the ship and 
aircraft caused his current bilateral hearing loss and 
tinnitus.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  At the outset, the Board notes that current 
audiological testing revealed normal hearing through 2000 
Hertz dropping to a moderately-severe sensorineural hearing 
loss in the right ear, and a sloping mild to moderately-
severe mixed hearing loss above 500 Hertz in the left ear.  
The presence of tinnitus is reported as being consistent with 
the configuration of hearing loss in both ears.  The Veteran 
is competent to allege that he experienced hearing 
difficulties and noticed ringing in the ears while in 
service.  However, the probative and persuasive evidence of 
record fails to show that the Veteran's hearing loss and 
tinnitus are service related.  

The Veteran's service treatment records show no complaints of 
or diagnosis of hearing loss or tinnitus.  The Veteran's 
November 1978 separation examination report reflects normal 
hearing as the Veteran's hearing was 15/15 for whispered and 
spoken voice.  Audiometric testing noted that the Veteran's 
hearing on the right was 10, 10, 5, 5, 0, 0, and 0 decibels 
at the frequencies of 250, 500, 1000, 2000, 4000, 6000, and 
8000 Hertz, respectively, and on the left was 10, 10, 10, 5, 
0, 0, and 0 decibels at the frequencies of 250, 500, 1000, 
2000, 4000, 6000, and 8000 Hertz, respectively.  At that 
time, no defects were noted, and the Veteran denied having 
hearing loss on his November 1978 report of medical history.  

Post service treatment records contain no complaints of and 
treatment for bilateral hearing loss and tinnitus.  Based 
upon the evidence in the claims file, the first time the 
Veteran's bilateral hearing loss and tinnitus are shown is in 
the May 2006 VA examination report, which occurred many years 
following discharge from service.  The Board acknowledges 
that the Veteran has contended, in essence, that his hearing 
loss and tinnitus have existed since his military service.  
The Veteran is also competent to state that he was exposed to 
acoustic trauma aboard a ship and aircraft.  Additionally, 
the Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology; however, there is no objective medical 
evidence of record of bilateral hearing loss and tinnitus 
being caused by in-service noise exposure during service or 
immediately thereafter.  In this regard the Board also notes 
that the absence of evidence in support of an alleged fact 
clearly is an evidentiary circumstance that weighs against 
the existence of the alleged fact.  Forshey v. Principi, 284 
F.3d 1335, 1363 (Fed. Cir. 2002) (holding that negative 
evidence means that "which tends to disprove the existence 
of an alleged fact").  Moreover, in Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000), the Court held that "evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service."  Id. at 1333.  

Given the negative service treatment records, the absence of 
complaint or treatment until many years after service, and 
the absence of any medical evidence showing continuity of 
symptomatology, the Board finds that the evidence weighs 
against the Veteran's claims.  See Voerth v. West, 13 Vet. 
App. 117, 120-21 (1999) (there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disabilities and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  

In May 2006, the Veteran was afforded a VA examination for 
his bilateral hearing loss and tinnitus.  During the 
examination, the Veteran reported a history of military noise 
exposure involving jet engines and gunfire.  After service, 
he informed the examiner that he worked in minimal noise 
environments as a restaurant manager and in auto sales.  

Audiological testing reflected moderately-severe 
sensorineural hearing loss in the right ear and a sloping, 
mild to moderately-severe mixed hearing loss above 500 Hertz 
in the left ear.  The examiner stated that tinnitus is 
consistent with the configuration of bilateral hearing loss.  
Upon review of the claims file, the examiner noted the 
Veteran's hearing at enlistment and discharge, which 
exhibited no shift in hearing between 1974 and 1978; normal 
hearing at separation with no complaints of hearing problems 
or tinnitus at the November 1978 examination; and the time 
between the reported date of acoustic trauma to the present.  
Considering the audioloigcal testing results and findings in 
the claims file, the VA examiner opined that she could not 
determine whether the Veteran's hearing loss and tinnitus are 
attributable to service without resort to speculation.  

The Board finds that the VA examiner's May 2006 medical 
opinion does not support the Veteran's claim.  After 
reviewing the claims file and examination findings, the May 
2006 VA examiner stated that she could not connect the 
Veteran's bilateral hearing loss and tinnitus to his service 
without resorting to mere speculation.  The examiner's 
statement is adequate.  The Court has held on numerous 
occasions that speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  An award of service connection must be 
based on reliable competent medical evidence and conjectural 
or speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2008); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
Veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between in-service radiation exposure and fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that lung cancer 
was related to service radiation exposure); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

The Board finds that there is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his bilateral hearing loss and tinnitus.  Thus, without 
evidence of hearing loss or tinnitus at the time he separated 
from service, no evidence of manifestations of sensorineural 
hearing loss to a compensable degree within one year 
following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss and tinnitus 
from the time he separated from service until the first 
objective showing of hearing loss and tinnitus, and no 
competent evidence of a nexus between bilateral hearing loss 
and tinnitus to his active military service, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

The Board is aware of the Veteran's contentions that his 
bilateral hearing loss and tinnitus are somehow etiologically 
related to service.  However, competent medical evidence is 
required in order to grant service connection for these 
claims.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for bilateral hearing loss and 
tinnitus, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

C.  Osteoarthritis of the Left Knee  

The Veteran asserts that his service-connected left toe 
disability caused his current left knee disability.  He 
claims that his altered gait mechanics from his service-
connected left toe disability has caused him to develop left 
knee pain over the last three to four years.  

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present:  
a current disability, a service-connected disability, and a 
medical nexus.  See 38 C.F.R. § 3.310(a) (2008).

In this case, the Veteran has a current diagnosis of early 
osteoarthritis in the left knee as noted in the May 2006 VA 
examination report.  In addition, service connection is in 
effect for a distorted left great toenail.  Therefore, the 
first two elements are accordingly satisfied.  Nonetheless, 
the criteria for service connection on a secondary basis are 
not met.  The competent and probative medical evidence does 
not show that the Veteran's left knee disability is 
proximately due to or the result of his service-connected toe 
disability.  

Post service treatment records are absent for any complaints 
or treatment of the Veteran's left knee condition, and the 
Veteran admitted during the May 2006 VA examination to not 
receiving any treatment for his left knee condition.  The 
Veteran complained of intermittent popping, clicking, and 
swelling of the left knee, but denied any episodes of 
incapacitating left knee pain or flare-ups over the year that 
has required bedrest or hospitalization.  Considering 
examination findings and an x-ray of the left knee indicative 
of early narrowing of the medial and lateral joint line 
spaces, as well as the patellofemoral joint on lateral 
projection, the VA examiner diagnosed him with early 
osteoarthritis of the left knee.  He opined that because the 
Veteran did not demonstrate altered gait mechanics upon 
examination, his left knee osteoarthritis is not caused by a 
result of injury while in service or by his left great toe 
surgery.  The VA examiner attributed his left knee 
osteoarthritis to his obesity and secondary to the normal 
aging process.  

While the VA examination report shows a diagnosis of early 
osteoarthritis of the left knee secondary to the normal aging 
process and unrelated to his left great toe, the report fails 
to attribute his left knee disability to the service-
connected left toe disability.  There is no contrary medical 
opinion of record suggesting that the Veteran's 
osteoarthritis of the left knee is related to his service-
connected left toe disability, and the Veteran has not 
alluded to the existence of such medical opinion.  As such, 
service connection for osteoarthritis of the left knee must 
be denied.  

Although the Veteran does not contend that he incurred his 
left knee condition in active service or on a direct basis, 
as due to an injury or disease incurred in active service, 
the Board notes that service connection on a direct basis is 
not warranted in this case.  There is no competent evidence 
of record showing that the Veteran's left knee osteoarthritis 
was incurred in, or is causally related to, service.  The 
service treatment records reveal no complaints, treatment, or 
findings related to a left knee condition.  In addition, 
there are no medical records in the claims file which show a 
left knee condition that became manifest to a compensable 
degree within the first year after the Veteran's discharge 
from service.  As noted, the first time the Veteran is shown 
to have a left knee condition is in May 2006, which the Board 
notes is many years after the Veteran separated from service.  
Finally, the May 2006 VA examiner opined that the Veteran's 
left knee condition was not caused by his military service.  

Although the Veteran has asserted that he believes that his 
osteoarthritis of the left knee is the result of his service-
connected left toe disability, he has not been shown to have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996); see Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, his appellate assertions, 
which are inconsistent with the competent and credible 
evidence of record, are of little or no probative value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for 
osteoarthritis of the left knee, including as secondary to 
the service-connected distorted left great toenail, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

III.  Duty to Notify & Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2006 letter.  In the January 2006 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In the present appeal, the VCAA notice to the Veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claims be granted in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice, the Board finds no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  As the Board concluded above that a preponderance 
of the evidence is against the Veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and private medical records from June 2000 
to January 2001.  The Veteran was also afforded a VA 
examination in connection with his claims of service 
connection for lumbar degenerative disc disease, bilateral 
hearing loss, tinnitus, and osteoarthritis of the left knee.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim for service connection 
for neck pain, the Board finds that VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran has a 
neck condition which may be associated with his active 
service or service-connected disability.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the Veteran with a medical examination absent a 
showing by the Veteran of a causal connection between the 
disability and service).  In this case, the RO informed the 
Veteran that he would need competent medical evidence of a 
current disability and of a relationship between his 
disability and service.  The Veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the Veteran did not submit 
evidence of a current disability pertaining to his neck pain, 
although he was advised to submit or identify such evidence 
by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the Veteran's claimed condition.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges the Veteran's contention of the VA 
examinations being flawed because the examiner never reviewed 
the claims file prior to examining him.  See the November 
2007 personal statement.  However, the Board finds that the 
VA examiners rendered objective opinions after reviewing the 
Veteran's claims file, medical history, and examining him.  
In fact, all three VA examination reports clearly state that 
the Veteran's claims file was available and reviewed.  The 
reports are therefore of great probative value.  Opinions 
offered by examiners based on a review of all the evidence on 
file is considered to be an important factor in reaching an 
informed opinion.  Owens v. Brown, 7 Vet. App. 429 (1995).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for lumbar degenerative 
disc disease is denied.  

Entitlement to service connection for neck pain is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for osteoarthritis of the 
left knee, including as secondary to the service-connected 
distorted left great toenail is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
Veteran's claim for an increased rating for his service-
connected distorted left great toenail.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A review of the record indicates that the Veteran's most 
recent VA examination for his service-connected distorted 
left great toenail was in May 2006.  The record reflects that 
the Veteran has not been afforded a more recent VA 
examination to assess the current severity of his left great 
toe disability.  The Board finds that further examination is 
required so that the decision is based on a record that 
contains a current examination.  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, (2008), and Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008), must be 
fully met.

2.  Schedule the Veteran a VA podiatry or 
orthopedic examination to determine the 
nature and severity of his service-
connected left great toe disability.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  The examiner 
should provide an assessment as to 
whether the service-connected left great 
toe disability is best characterized as 
mild, moderate, moderately severe, or 
severe.  The Veteran's claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  

3.  Thereafter, the issue should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans'' Appeals or by the United States Court of Appeals 
for Veterans' Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans' Law Judge, Board of Veterans'' Appeals








 Department of Veterans' Affairs


